ROWLEY, Judge,
dissenting:
I respectfully dissent. In my judgment the granting of a new trial under these circumstances invades the sound discretion vested in the trial judge and exceeds the narrow standard of appellate review assigned to us. The evidence complained of was relevant. My review of the record does not indicate that the appellant was unfairly prejudiced or that the jury was confused or misled by its introduction. In fact, the record suggests the contrary. The Commonwealth sought a conviction for first degree murder. The jury, instead, convicted appellant of only voluntary manslaughter. Therefore, I would affirm the judgment of sentence.